Case 3:20-cv-00330-JBA Document 62-2 Filed 07/13/20 Page 1 of 2




                    EXHIBIT B
           Case 3:20-cv-00330-JBA Document 62-2 Filed 07/13/20 Page 2 of 2




From: Pat Noonan
Sent: Thursday, May 21, 2020 10:02 PM
To: 'Cannon, Rebecca' <Rebecca.Cannon@ct.gov>
Subject: RE: 2030529, 2030533, 2030537, 2030538, 2030542, 2030544 - Oliver, Oliver, Castro, Reinhart,
Boules and Eltorai vs. Yale University

Hi Rebecca,
I wanted to advise you on behalf of Yale University that we will not be agreeing to an ROJ at this time. I
also wanted to confirm that the university's due date for an answer is July 13, in accordance with Susan
Mota's statement to my associate Kristianna Sciarra. Thank you, and enjoy the holiday weekend.
Pat

Please be advised that I will be intermittently working from home. My cell phone number is 203-
314-4562.


Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457-5209(direct)
(203)314-4562 (cell)
(203)458-9168(office)
